Associate Justice Hernandez,
after making the above statement of facts, delivered the following opinion of the Court:
Rule 79 of General Order No. 118, in prescribing that appeals in cassation for violation of law, in addition to the cases mentioned in the Law of Civil Procedure, shall also lie for error in the consideration of all sorts of evidence, has not repealed articles 1690, paragraph 7, and 1718 of the aforesaid law of procedure, which are consistent with said provision whereby it is required that such error, if of fact, shall be apparent from documents or authentic acts which show the evident error of the judge, and if of law, the law or legal doctrine alleged to have been violated shall be precisely and clearly cited, as well as the manner in which the violation occurred. According to the doctrine above set forth, the errors of fact which are supposed to have been committed in the consideration of evidence cannot be discussed in an appeal in cassation, inasmuch as they are not based on any document or authentic act which shows the evident error of the judge; and as regards the errors of law in the aforesaid consideration of evidence, involving a violation of articles 1232, 1249 and 1253 of the Civil Code, such allegations of error cannot be sustained, inasmuch as the defendant, Francisco Cancel, did not confess when replying to the questions propounded to him, that he had physically ill-treated his wife, Isabel Caamaño, nor did the trial Court consider proven any fact having' a precise and direct connection, according to the rules of human judgment, with the ill-treatment that could constitute cause for divorce. The alleged violation of section 19 paragraph 3, of General Order of March 17, 1899, in connection with *289section 8 of the Foraker Act is based upon the supposition that the cruel treatment of his wife by Cancel had been proven, and inasmuch as this proof is lacking, the allegation of errors of fact and of law in the consideration of the evidence being adjudged untenable, this alleged violation cannot he sustained. No practical legal object would be served by discussing whether article 105 of the former Civil Code has been violated.by reason of its lion-application for, since the lower Court did not consider that the existence of cruel treatment had been proven, but only a quarrel between the spouses, occurring on January 5, 1901, it is of but slight importance for the purposes of the appellant’s claims that a series of acts of violence he required, or that an isolated act would suffice to constitute cause for divorce. Therefore for the reasons above set forth, the appeal, as based upon each and every one of the' grounds alleged, does not lie.
We adjudge that we should declare, and do declare, that the appeal in cassation for violation of law, taken by Isabel Caamaño y Colon, does not lie, and impose upon her the costs. And it is hereby ordered that, with the return of the record, the District Court of Arecibo be apprised of the present decision for compliance therewith.
Messrs. Chief Justice Quiñones, and Associate Justices Figueras, Sulzbacher and MacLeary, concurring.